DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 06/23/2021.
Claims 1, 8-9, 16 and 21 have been amended.
Claim 22 have been added.
Claims 13-14 have been canceled.
Rejection to claims under 35 USC § 112a is withdrawn since the applicant’s argument are persuasive.

Response to Arguments


The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9, 10, 15-16, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Breaux et al. (US 2019/0182749, “Breaux”) in view of Cannell et al. (US 10,488,910, “Cannell”) and further in view of Quinn et al. (US 2017/0237747, “Quinn”).
Examiner’s note: in what follows, references are drawn to Breaux unless otherwise mentioned.

With respect to independent claims:
Regarding Claim 1, a method comprising: 
obtaining a network policy indicating network operation parameters for a network ([0028] “the term “context” may include an environment, setting, or specific circumstances that surround an event, a sequence of events, or a collection of events.”, and “Context can also be identified by a third party through system integration in which an outside system is given the authority to determine and control the device context and policy to enforce.” Note that the underlined citations are considered to be equivalent to the recited network operation parameters.);
generating, at a server (Fig. 1; 114 “Management Server” and its components.), an event policy for controlling one or more wireless beacon devices in the network based on the network policy ([0034 and Fig. 1] “A management service (e.g., management service 116) may configure the policies and transmit the policies to mobile devices 102 entering a given context domain 112 (and/or send the policies to an associated networked beacon 110 for distribution to mobile devices 102 entering the respective context domain 112).”, and “in locations in which public beacons are configured, live tracking by the networked beacon 110 may be performed.”); 
detecting an event in the network ([0086 and Fig. 12] “networked beacon 110 detects a connection request from a mobile device 102. The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices (This will be discussed in view of Cannell.); 
determining whether the event matches the event policy (See Fig. 12 and below for citations.); 
when the event matches the event policy ([0087 and Fig. 12] “t In block 1204, the networked beacon 110 validates the mobile device 102, e.g., based on the credentials provided in the connection request and on whether the mobile device 102 is included on a list of authorized devices”), generating programming information for configuring the one or more wireless beacon devices ([0088 and Fig. 12] “the networked beacon 110 determines whether a maximum amount of connections thereto is exceeded. If so, then the method 1200 may proceed to block 1208, in which the networked beacon 110 returns an error. In such a case, the mobile device 102 may seek out other beacon connections (e.g., to other networked beacons 110 in proximity or to mobile devices 102 performing functions of the networked beacons 110”); the programming information indicating one or more functions to be performed by the one or more wireless beacon devices ([0089 and Fig. 12] “If the maximum amount of connections is not exceeded, then in block 1212, the networked beacon 110 establishes the connection with the mobile device 102. In block 1214, the networked beacon 110 transmits usage context data to the mobile device 102.”); and
forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information (This will be discussed in view of Quinn.).
It is noted that while disclosing policies for wireless beacon devices, Breaux does not specifically teach about event relating to changing location of a beacon device. It, however, had been known before the effective filing date of the instant application as shown by Cannell as follows; 
the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices ([Cannell, Col. 1, lines 52-55] “generate an information message for a location server based on location information from the beacon message and status information based on the battery level for the device”, and [Cannell, Col. 22, lines 49-51] “The quality of location data provided by the real time location platform 500, 600 is dependent on the health of the devices deployed to receive sensory/location events”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Breaux by using the features of Cannell in order to consume less power and achieve fast location tracking of devices such that “it would be desirable to design a system and method for tracking locations and interactions” [Cannell, Col. 1, lines 32-33].
It is noted that while disclosing policies for wireless beacon devices, Breaux does not specifically teach about forwarding the programming information. It, however, had been known before the effective filing date of the instant application as shown by Quinn as follows;
forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information (“[Quinn, 0016] “the availability of a wireless connection between the devices, or determining whether the two devices are on the same wireless access point (WAP)”, [Quinn, 0068] “Generated events can also include information such as, e.g., information associated with the security posture or reputation of the user and/or a user device, as well as the reputation of other components of the user device or of the system”, and [Quinn, 0070] “the system may transmit information related to such update policy information to user devices in response to a pull request, or may push information related to such update policy information to user devices. In any of the scenarios covered herein, the information can be transmitted to the user device via a computer cookie, token, or other means of transmitting digital information between computing devices”). 	
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Breaux by using the features of Quinn in order to provide sufficient data protection schemes such that “systems for data protection that employ dynamic network and other information to control access to digital data assets (including physical assets, such as, e.g., physical devices; and data assets, such as, e.g., computer files and other forms of data, such as are discussed in more detail herein).” [Quinn, 0015].

Regarding Claim 9, it is an apparatus claim corresponding to the method claim 1, except “a network interface that enables network communications; a processor; and a 

Regarding Claim 16, it is an CRM claim corresponding to the method claim 1, except “one or more non-transitory computer-readable storage media encoded with software comprising computer executable instructions which, when executed by a processor” ([0006] “computer-readable storage medium storing instructions, which, when executed, perform an operation for managing mobile device usage based on context”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2, 10 and 17, the method of claim 1, the apparatus of claim 9, and the CRM of claim 16, respectively, wherein detecting the event includes detecting one or more of: the wireless beacon device entering the network ([0034] “The control application 104 of a given mobile device 102 may, upon entering a given context domain 112, apply the associated policy. A management service (e.g., management service 116) may configure the policies and transmit the policies to mobile devices 102 entering a given context domain 112”). ([0034] “The control application 104 of a given mobile device 102 may, upon entering a given context domain 112, apply the 

Regarding claim 5, the method of claim 1, further comprising: detecting that the wireless beacon device of the one or more wireless beacon devices is not in conformity with the event policy; and in response to the detecting, generating an alert ([0056] “The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context, such as reminders for required personal protective equipment (PPE), known hazard or risk alerts, relevant safety reminders, emergency and/or evacuation alert information, and the like.”).   

Regarding claim 6, the method of claim 5, further comprising: disabling the wireless beacon device that is not in conformity with the event policy ([0087] “In block 1206, the networked beacon 110 determines whether the mobile device 102 is authorized to connect to the networked beacon 110. If not, then in block 1208, the networked beacon 110 returns an error.”)

Regarding claims 7 and 15, the method of claim 1 and the apparatus of claim 9, respectively, further comprising: configuring the one or more wireless beacon devices to encrypt beacon telemetry transmissions based on the event policy ([0086] “The method 


Regarding claim 20, the method of claim 16, wherein the instructions further cause the processor to perform additional operations comprising: detecting that the wireless beacon device of the one or more wireless beacon devices is not in conformity with the event policy and in response to detecting that one of the one or more wireless beacon devices is not in conformity with the event policy, generating an alert ([0056] “The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context, such as reminders for required personal protective equipment (PPE), known hazard or risk alerts, relevant safety reminders, emergency and/or evacuation alert information, and the like.”) or disabling the wireless beacon device that is not in conformity with the event policy (This alternative is not examined.). 

Allowable Subject Matter
Claims 3-4, 8, 11-12, 18-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411